Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
HERITAGE COMMERCE CORP, a California bank holding company (the “Company”),
HERITAGE BANK OF COMMERCE, a California banking corporation (the “Bank”), and
ROBERTSON CLAY JONES, JR., an individual (the “Executive”).  This Agreement
shall become effective in accordance with Section 14 of this Agreement.

RECITALS

WHEREAS, the Company is a California corporation and a bank holding Company
registered under the Bank Holding Company Act of 1956, as amended, subject to
the supervision and regulation of the Board of Governors of the Federal Reserve
System;

WHEREAS, the Company is the parent holding company for the Bank, which is a
California banking association, subject to the supervision and regulation of the
California Department of Financial Institution and the Federal Reserve Board;

WHEREAS, Executive has an employment agreement with Presidio Bank (“Presidio”),
dated December 1, 2010 (the “Current Agreement”), and Presidio, the Company and
the Bank have entered into an Agreement of Merger and Reorganization dated
May 16, 2019 (the “Merger Agreement”) pursuant to which Presidio will merger
with and into the Bank (the “Merger”);

WHEREAS, pursuant to the terms of the Merger Agreement and the Merger, and as
consideration for the promises and mutual covenants and agreements herein
contained, the Company or the Bank shall assume all liabilities of Presidio
pursuant to the terms of the Presidio Bank Supplemental Executive Retirement
Agreement by and between the Executive and Presidio entered in to November 27,
2017.

WHEREAS, the parties desire to terminate the Current Agreement and enter into
this Agreement on the effective date of the Merger as defined in the Merger
Agreement and concurrent with the payment of the severance amounts set forth
under Section 12(b)(i)(1) and Section 12(b)(i)(2) of the Current Agreement.

WHEREAS, the Board of Directors of the Company and the Bank have approved and
authorized the entry into this Agreement with the Executive; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Company
and the Bank.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company, the Bank and the Executive hereby agree as follows:





1




1.         Employment.

1.1       Title.  The Executive is employed as President of the Community
Business Banking Group of the Bank.  In this capacity, the Executive shall have
such duties and responsibilities as may be designated to the Executive by the
President of the Bank in accordance with the objectives or policies of the Board
of Directors of the Bank, from time to time, in connection with the business
activities of the Bank.  The Executive shall report directly to the President of
the Bank.

1.2       Devotion to Bank Business.  The Executive shall devote the Executive’s
 full business time, ability, and attention to the Business during the term of
this Agreement and shall not during the term of this Agreement engage in any
other business activities, duties, or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the Board of Directors of the Bank.  It
shall not be a violation of this Agreement for the Executive to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (iii)
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Bank in accordance with this Agreement.  Nothing in this
Agreement shall be interpreted to prohibit the Executive from making passive
personal investments.  However, the Executive shall not directly or indirectly
acquire, hold, or retain any interest in any business competing with or similar
in nature to the business of the Bank, except as permitted by Bank policies or
authorized by the President of the Bank.

1.3       Standard.  The Executive will set a high standard of professional
conduct given Executive’s role with the Bank and the Executive’s  responsibility
relative to the Bank’s presence and stature in the community.  The Executive
will, at all times, emulate this high professional standard of conduct in order
to develop and enhance the Bank’s reputation and image.  The Executive’s and the
Executive’s  family’s eligibility and all other terms and conditions of the
Executive’s participation in the Bank’s benefit, insurance and disability plans
and programs will be governed by the official plan documents which may change
from year-to-year.  Notwithstanding the foregoing, in addition to any specific
benefits the Executive is entitled to pursuant to the terms of this Agreement,
at a minimum the Executive shall be entitled to the same benefits as all other
executives in comparable positions with the Bank.  The Executive will comply
with all applicable rules, policies and procedures of the Bank and any of its
subsidiaries and all pertinent regulatory standards as may affect the Bank and
the Company.

1.4       Location.  The Executive shall provide services for the Bank at its
principal executive offices located in San Jose, California.  The Executive
agrees that the Executive will be regularly present at the Bank’s principal
executive offices and that the Executive may be required to travel from time to
time in the course of performing the Executive’s duties for the Bank.

1.5       No Breach of Contract.  The Executive hereby represents to the Company
and the Bank that:  (i) the execution and delivery of this Agreement by the
Executive and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or by which
the Executive is otherwise bound; (ii) that the Executive has no information
(including,





2




without limitation, confidential information or trade secrets) of any other
person or entity which the Executive is not legally and contractually free to
disclose the Company and the Bank; and (iii) that except as disclosed (and
provided copies) the Executive is not bound by any confidentiality, trade secret
or similar agreement (other than this Agreement) with any other person or
entity.

2.         Term.  The term of this Agreement shall be a period of one (1) year
from the Effective Date, subject to the termination provisions of
Section 6.  Upon the occurrence of the first annual anniversary of the Effective
Date, and on each anniversary date thereafter, the term of this Agreement shall
be deemed automatically extended for an additional one (1) year term, subject to
the termination provisions of Section 6.

3.         Compensation.

3.1       Salary.  The Executive shall receive a salary at an annual rate of
$315,000 which will be paid in accordance with the Bank’s normal payroll
procedures including applicable adjustments for withholding taxes.  The
Executive shall receive such annual increases in salary, if any, as may be
determined by the Company’s Board of Directors annual review of the Executive’s
compensation each year during the term of this Agreement.  Participation in
deferred compensation, discretionary or performance bonus, retirement, stock
option and other employee benefit plans and in fringe benefits shall not reduce
the annual rate.

3.2       Incentive Compensation.  The Executive shall be entitled to qualify
for an annual incentive compensation payment pursuant to the terms of the
Company’s  Proxy Level Officer Bonus Plan in effect at the date of this
Agreement,  and as amended at any future date or pursuant to any successor
incentive plan or arrangement adopted by the Bank or the Company for its
officers (the “Incentive Plan”).  Notwithstanding any terms of the Incentive
Plan to the contrary, an annual payment if earned under the Incentive Plan for a
fiscal year shall be paid to the Executive no later than the 15th day of the
third month following the end of the calendar year in which the annual incentive
compensation payment is no longer subject to a substantial risk of
forfeiture.  Except as set forth in the Incentive Plan or this Agreement, or in
any successor incentive plan or arrangement, no incentive compensation payments
shall be prorated for a partial year during the year the Executive terminates
the Executive’s  employment and the Executive shall not be entitled to receive
incentive compensation payments for any year during the term of this Agreement
in which the Executive was not employed by the Bank or the Company for the full
fiscal year (not including the Executive’s  initial year of employment).

3.3       Other Benefits.  The Executive shall be entitled to those benefits
adopted by the Bank and the Company for all officers of the Bank, subject to
applicable qualification requirements and regulatory approval requirements, if
any.  To the extent that the level of such benefits is based on seniority or
compensation levels, the Company or the Bank shall make appropriate and
proportionate adjustments to the Executive’s benefits, as applicable.  The
Executive shall be further entitled to the following additional benefits which
shall supplement or replace, to the extent duplicative of any part or all of the
general officer benefits, the benefits otherwise provided to the Executive:

(a)        Vacation.  The Executive shall be entitled to 22 paid vacation days
for each calendar year (reduced pro rata for any partial year), of which at
least 10 days (reduced pro rata





3




for any partial year) must be taken consecutively.  Vacation may be accrued in
accordance with the Bank’s  policy.  The date or dates of vacation shall be
determined by the Executive and the President of the Bank,  and will be subject
to the business requirements of the Bank.

(b)        Insurance.  Except as provided in the last sentence of this
Section 3.4(b), the Bank or the Company shall provide during the term of this
Agreement at no cost to the Executive group life, health (including medical,
dental, vision and hospitalization), accident and disability insurance coverage
for the Executive and the Executive’s dependents through a policy or policies
provided by the insurer(s) selected by the Bank or the Company in their sole
discretion on the same basis as all other executives in comparable positions
with the Bank.  If the Company or Bank determines that any applicable laws or
regulations, including the implementation of the federal Affordable Care Act,
materially increases the costs of health insurance to the Company or the Bank,
the Company or Bank, notwithstanding the prior sentence may require the
Executive to pay some or all of the costs related to the Executive and the
Executive’s  dependents health care insurance coverage.

(c)        401(k).  The Company maintains a 401(k) plan for its eligible
employees.  Subject to the terms and conditions set forth in the official plan
documents, the Executive will be eligible to participate in the 401(k) plan, and
shall receive a matching contribution in accordance with the terms of the 401(k)
plan from the Company.

(d)        Car Allowance.  Executive shall be entitle to a monthly car allowance
of $500, but will not be reimbursed for gas or automobile maintenance expenses
or for mileage.

3.4       Business Expenses.  The Executive shall be entitled to incur and be
reimbursed for all reasonable business expenses.  The Bank agrees that the Bank
will reimburse the Executive for all such expenses upon the presentation by the
Executive, from time to time, of an itemized account of such expenditures
setting forth the date, the purposes for which incurred, and the amounts
thereof, together with such receipts showing payments in conformity with the
Bank’s established policies.  Reimbursement shall be made within a reasonable
period after the Executive’s submission of an itemized account in accordance
with the Bank’s policies.

4.         Indemnity.  The Bank and the Company shall indemnify and hold the
Executive harmless from any cost, expense or liability arising out of or
relating to any acts or decisions made by the Executive on behalf of or in the
course of performing services for the Bank to the same extent the Bank and the
Company indemnifies and holds harmless other executive officers and directors of
the Bank and in accordance with the articles of incorporation, bylaws and
established policies of the Bank and the Company.

5.         Certain Terms Defined.  For purposes of this Agreement:

5.1       “Accrued Obligations” means the sum of the Executive’s Base Salary and
accrued vacation through the Date of Termination to the extent not theretofore
paid, outstanding expense reimbursements and any compensation previously
deferred by the Executive to the extent not theretofore paid.

5.2       “Base Salary” means, as of any Date of Termination of employment, the
current annual salary of the Executive.





4




5.3       “Cause” shall mean (i) the Executive willfully breaches or habitually
neglects the duties which the Executive is required to perform under this
Agreement; (ii) the Executive commits an intentional act of moral turpitude that
has a material detrimental effect on the reputation or business of the Bank or
the Company; (iii) the Executive is convicted of a felony or commits any
material and actionable act of dishonesty, fraud, or intentional material
misrepresentation in the performance of the Executive’s duties under this
Agreement; (iv) the Executive engages in an unauthorized disclosure or use of
inside information, trade secrets or other confidential information; or (v) the
Executive willfully breaches a fiduciary duty, or violates any law, rule or
regulation, which breach or violation results in a material adverse effect on
the Company and the Bank (taken as a whole).  If the Bank decides to terminate
the Executive’s employment for Cause, the Bank will provide the Executive with
notice specifying the grounds for termination, accompanied by a brief written
statement stating the relevant facts supporting such grounds.

5.4       “Change of Control” shall mean, subject to the limitations of Section
409A of the Code, set forth in Section 7 of this Agreement, the earliest
occurrence of one of the following events:

(a)        the acquisition (or acquisition during the 12 month period ending on
the date of the most recent acquisition) by any individual, entity, or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 40% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control:  (i) any
acquisition directly from the Company;  (ii) any acquisition by the Company that
reduces the number of shares issued and outstanding through a stock repurchase
program or otherwise; (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or the Bank or any
corporation controlled by the Company or the Bank; or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i),  (ii)
and (iii) of subsection (c) of this Section 5.4; or

(b)        individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason other than
resignation, death or disability to constitute at least a majority of the
Company’s Board of Directors during any 12 month period; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Company’s Board of Directors; or





5




(c)        consummation of a reorganization, merger or consolidation of the
Company or the Bank, or sale or other disposition (in one transaction or a
series of transactions) of any assets of the Bank or the Company having a total
fair market value equal to, or more than, 40% of the total gross fair market
value of all of the assets of the Bank or the Company immediately prior to such
acquisition or acquisitions (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns all or substantially all
of the Company’s or Bank’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be;  (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or the Bank or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination;  and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination; or

(d)        approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

5.5       “Code” means the Internal Revenue Code of 1986, as amended and any
successor provisions to such sections.

5.6       “Change of Control Period” shall mean the period of time (a)
commencing on the earlier of (i) 120 days before the date the Change of Control
occurs, or if earlier, 120 days before a definitive agreement is executed by the
Company or the Bank for a transaction described in Section 5.4(c) (provided,
however, that in the event of this subsection (a)(i) the Executive reasonably
demonstrates that the Executive’s termination of employment should it occur was
either (x) at the request of a third party who has taken steps reasonably
calculated to effect a change in control, or (y) otherwise arose in connection
with a Change in Control), or (ii) the date the Change of Control occurs, and
(b) ending on the last day of the 24th calendar month immediately following the
month the Change of Control occurred.

5.7       “Date of Termination” means (i) if the Executive’s employment is
terminated due to the Executive’s death, the Date of Termination shall be the
date of death; (ii) if the Executive’s employment is terminated due to
Disability, the Date of Termination is the Disability Effective Date; (iii) if
the Executive’s employment is terminated by the Bank or the Company for Cause,
the Date of Termination is the date on which the Bank or the Company gives
notice to the





6




Executive of such termination; (iv) if the Executive’s employment is terminated
by the Bank or the Company without Cause or voluntarily by the Executive, the
Date of Termination shall be the date specified in the notice of termination;
and (v) if the Executive’s employment terminates for any other reason, the Date
of Termination shall be the Executive’s final date of employment.

5.8       “Disability” shall mean a physical or mental condition of the
Executive which occurs and persists and which, in the written opinion of a
physician selected by the Bank or its insurers and acceptable to the Executive
or the Executive’s legal representative, and, in the written opinion of such
physician, the condition will render the Executive unable to return to the
Executive’s  duties for an indefinite period of not less than 180 days.

5.9       “Average Annual Bonus”  shall mean the average bonus or incentive
compensation amount paid to (or earned by) the Executive during the three (3)
fiscal years immediately preceding termination. For the avoidance of doubt,
Executive’s prior service with Presidio before the completion of the Merger
shall be treated as time served with the Bank for purposes of this definition.

5.10     “Business” means the provision of Financial Services conducted by the
Bank while the Executive is employed pursuant to this Agreement.

5.11     “Financial Services” means any banking or financial services provided
by a Financial Institution (including any Financial Institution in formation),
including the origination, purchasing, selling and servicing of commercial, real
estate, residential, construction, consumer and other loans; the issuance,
origination, sale and servicing of letters of credit; the solicitation and
provision of deposit services and services related thereto; and the provision of
wire transfer, direct payment, foreign currency exchange, and other customary
community banking services provided by the Bank.

5.12     “Financial Institution” means a “depository institution” as that term
is defined in 12 C.F.R. Section 348.2, and any parent, subsidiary or affiliate
thereof.

6.         Termination.

6.1       This Agreement may be terminated for the following reasons:

(a)        Death.  This Agreement shall terminate automatically upon the
Executive’s death.

(b)        Disability.  In the event of the Executive’s Disability, the Bank may
give the Executive a notice of termination.  In such event, the Executive’s
employment with the Bank and this Agreement shall terminate without further act
of the parties effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”) provided, however, that within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  Unless otherwise agreed in writing
between the Executive and the Bank, the Executive shall immediately cease
performing and discharging the duties and responsibilities of the Executive’s
 position and the Executive and the Executive’s  personal belongings shall be
removed from the Bank’s premises.  All rights and obligations accruing to the
Executive under this Agreement shall cease at such termination, except that such
termination shall not prejudice the





7




Executive’s rights regarding employment benefits which shall have accrued prior
to such termination, and any other remedy which the Executive may have at law,
in equity or under this Agreement, which remedy accrued prior to such
termination.

(c)        Cause.  The Bank may terminate the Executive’s employment and this
Agreement for Cause.  Unless otherwise agreed in writing between the Executive
and the Bank, the Executive shall immediately cease performing and discharging
the duties and responsibilities of the Executive’s  position and the Executive
and the Executive’s  personal belongings shall be removed from the Bank’s
premises.  All rights and obligations accruing to the Executive under this
Agreement shall cease at such termination, except that such termination shall
not prejudice the Executive’s rights regarding employment benefits which shall
have accrued prior to such termination, and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination.

(d)        Termination by Bank Without Cause.  The Bank may, at its election and
in its sole discretion, terminate the Executive’s employment and this Agreement
at any time and for any reason or for no reason, upon 30 days prior written
notice to the Executive, without prejudice to any other remedy to which the Bank
may be entitled either at law, in equity or under this Agreement.  Unless
otherwise agreed in writing between the Executive and the Bank, the Executive
shall immediately cease performing and discharging the duties and
responsibilities of the Executive’s  position and the Executive and the
Executive’s  personal belongings shall be removed from the Bank’s premises.  All
rights and obligations accruing to the Executive under this Agreement shall
cease at such termination, except that such termination shall not prejudice the
Executive’s rights regarding employment benefits which shall have accrued prior
to such termination, including the right to receive the severance benefits
specified in Section 6.2(a) or 6.2(b) below, and any other remedy which the
Executive may have at law, in equity or under this Agreement, which remedy
accrued prior to such termination.

(e)        Voluntary Termination by the Executive.  The Executive may terminate
the Executive’s  employment and this Agreement at any time and for any reason or
no reason, upon 30 days prior written notice to the Bank.  Unless otherwise
agreed in writing between the Executive and the Bank, the Executive shall
immediately cease performing and discharging the duties and responsibilities of
the Executive’s  position and the Executive and the Executive’s  personal
belongings shall be removed from the Bank’s premises. All rights and obligations
accruing to the Executive under this Agreement shall cease at such termination,
except that such termination shall not prejudice the Executive’s rights
regarding employment benefits which shall have accrued prior to such termination
and any other remedy which the Executive may have at law, in equity or under
this Agreement, which remedy accrued prior to such termination.

6.2       Certain Benefits upon Termination.

(a)        Termination Without Cause.  In the event this Agreement is terminated
based on Section 6.1(d) (termination without cause), then in such case, the
Executive shall receive the Accrued Obligations on the Date of Termination, and
severance benefits constituting of:





8




(i)         cash payment in the amount equal to one (1) times the sum of the
Executive’s (A) Base Salary and (B) Average Annual Bonus, payable in a lump sum
within 30 days of the Date of Termination, and

(ii)       continuation of group insurance coverages specified in Section 3.3(b)
of this Agreement on terms at least equal to those if the Executive’s employment
had not been terminated, but not less favorable than that provided to other
executives in comparable positions with the Bank, for a period of 12 months from
the Date of Termination, including, continuation of medical coverage for the
Executive and the Executive’s  dependents pursuant to The Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), or under applicable California law
pursuant to Assembly Bill No. 1401 (“Cal COBRA”), with one hundred percent
(100%) of premiums for the insurance coverages payable by the Bank or the
Company monthly to the Executive for a period of 12 months from the Date of
Termination.  After expiration of the 12 month period, the Executive and the
Executive’s  dependents shall have such rights to continue to participate under
the Bank’s or the Company’s group insurance coverages specified in
Section 3.3(b) (subject to the last sentence of Section 3.3(b))  of this
Agreement at the Executive’s expense to the extent available under the terms of
the plan or benefit.  The Executive agrees to notify the Bank or the Company as
soon as practicable, but not less than 10 business days in advance of the
commencement of comparable insurance coverages with another employer.  The
Company’s and Bank’s obligation for the 12 month period specified herein with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company or the Bank may reduce the coverage of any
benefits it is required to provide the Executive hereunder so long as the
aggregate coverages and benefits of the combined benefit plans of the new
employer are not substantially less favorable to the Executive than the
coverages and benefits required to be provided hereunder.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or other tax advisors, then the severance benefits
shall be subject to modification as set forth in Section 7 of this Agreement.

Notwithstanding the foregoing, when the Executive is entitled to the severance
benefits provided in Section 6.2(b), then the Executive shall not be entitled to
the severance benefits pursuant to this Section 6.2(a).

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(a) are in lieu of all damages, payments and liabilities on account
of the early termination of this Agreement and are the sole and exclusive remedy
for the Executive for a termination specified in Section 6.1(d).

(b)        Termination and Change in Control.  In the event of a Change in
Control and at any time during the Change of Control Period (x) the Executive’s
employment is terminated, or (y) without the Executive’s written consent there
occurs any material adverse change in the nature and scope of the Executive’s
position, responsibilities, duties, or a change of 30 miles or more in the
Executive’s location of employment, or any material reduction in the Executive’s





9




compensation or benefits, or the Bank materially breaches this Agreement and the
Executive voluntarily terminates the Executive’s  employment, then the Executive
shall receive the Accrued Obligations on the Date of Termination, and the
severance benefits consisting of:

(i)         a cash payment in an amount equal to two (2) times the sum of the
Executive’s (A) Base Salary and (B) Average Annual Bonus payable in a lump sum
within 30 days following such termination; and

(ii)       continuation of group insurance coverages specified in Section 3.3(b)
of this Agreement on terms at least equal to those if the Executive’s employment
had not been terminated, but not less favorable than that provided to other
executives in comparable positions with the Bank or the Company, for a period of
24 months from the Date of Termination, including continuation of medical
coverage for the Executive and the Executive’s dependents pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under
applicable California law pursuant to Assembly Bill No. 1401 (“Cal COBRA”), with
one hundred percent (100%) of premiums for the insurance coverages payable by
the Bank or the Company monthly to the Executive for a period of 24 months from
the Date of Termination.  After such expiration of the 24 month period, the
Executive and the Executive’s dependents shall have such rights to continue to
participate under the Bank’s or the Company’s group insurance coverages
specified in Section 3.3(b) (subject to the last sentence of Section 3.3(b))  of
this Agreement at the Executive’s expense to the extent available under the
terms of the plan or benefit.  The Executive agrees to notify the Bank or the
Company as soon as practicable, but not less than 10 business days in advance of
the commencement of comparable insurance coverages with another insurance
carrier.  The Bank’s or the Company’s obligation for the 24 month period
specified herein with respect to the foregoing benefits shall be limited to the
extent that the Executive obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Bank or the Company may reduce the
coverage of any benefits it is required to provide the Executive hereunder so
long as the aggregate coverages and benefits of the combined benefit plans of
the new employer are not substantially less favorable to the Executive than the
coverages and benefits required to be provided hereunder.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or other tax advisors, then the severance payment
shall be subject to modification as set forth hereafter in Section 7 of this
Agreement.

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(b) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under Section 6.2(b) of this Agreement.  This Section 6.2(b) shall be
binding upon and inure to the benefit of the Bank and the Company and their
respective successors and assigns.

Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this Section 6.2(b) in the event of the
Executive’s  termination of employment results from an occurrence described in
Sections 6.1(a),  6.1(b) or 6.1(c).





10




(c)        Death.  If the Executive’s employment terminates by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and any incentive compensation for the year in
which the death occurred prorated through the Date of Termination.  Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination;
provided, however, that payment may be deferred until the Executive’s executor
or personal representative has been appointed and qualified pursuant to the laws
in effect in the Executive’s jurisdiction of residence at the time of the
Executive’s death.  The Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company and the Bank to the estate and beneficiaries of other
executives in comparable positions with the Company and the Bank under such
plans, programs, practices and policies relating to death benefits, if any, as
in effect on the date of the Executive’s death.

(d)        Disability.  If the Executive’s employment terminates during the Term
by reason of the Executive’s Disability, this Agreement shall terminate without
further obligations to the Executive under this Agreement, other than for
payment of Accrued Obligations, and any incentive compensation for the year in
which the termination occurs prorated through the Date of Termination and any
benefits under such plans, programs, practices and policies relating to
disability benefits, if any, as in effect on the Date of Termination.

(e)        Cause/Voluntary Termination.  If the Executive’s employment
terminates for Cause, this Agreement shall terminate without further obligations
to the Executive other than the obligation to pay to the Executive the Accrued
Obligations.  If the Executive’s employment terminates due to the Executive’s
voluntarily termination this Agreement, except as provided in clause (y) of the
first paragraph of Section 6.2(b), this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive the Accrued Obligations.

(f)        Single Trigger Event.  The provisions for payments contained in this
Section 6.2 may be triggered only once during the term of this Agreement, so
that, for example, should the Executive be terminated because of a Disability
and should there thereafter be a Change of Control, then the Executive would be
entitled to be paid only under Section 6.2(d) and not under Section 6.2(b), as
well. In addition, the Executive shall not be entitled to receive severance
benefits of any kind from any parent, wholly owned subsidiary or other
affiliated entity of the Bank or the Company if in connection with the same
event of series of events the payments provided for in this Section 6.2 has been
triggered.

7.         Section 409A Limitation.  It is the intention of the Bank, the
Company and the Executive that the severance benefits payable to the Executive
under Section 6.2 either be exempt from, or otherwise comply with, Section 409A
(“Section 409A”) of the Code.

Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by the Bank or the Company,
with the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the definition of Change in Control or the timing of commencement
and completion of severance benefits and/or other benefit payments to the





11




Executive hereunder, or the amount of any such payments, such provisions shall
be interpreted in the manner required to exempt the benefit from or to comply
with Section 409A.  The Company, the Bank and the Executive acknowledge and
agree that such interpretation could, among other matters, (i) limit the
circumstances or events that constitute a “change in control;” (ii) delay for a
period of 6 months or more, or otherwise modify the commencement of severance
and/or other benefit payments; (iii) modify the completion date of severance
and/or (iv) other benefit payments and/or reduce the amount of the benefit
otherwise provided.

The Company, Bank and the Executive further acknowledge and agree that if, in
the judgment of the Bank or the Company, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to exempt the benefits from or to comply with Section 409A, the Bank, the
Company and the Executive will negotiate reasonably and in good faith to amend
the terms of this Agreement to the extent necessary so that it exempts the
benefits from or to comply with Section 409A (with the most limited possible
economic effect on the Bank, the Company and the Executive).  For example, if
this Agreement is subject to Section 409A and Section 409A requires that
severance and/or other benefit payments must be delayed until at least 6 months
after the Executive terminates employment, then the Bank, the Company and the
Executive shall delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first 6 months following the Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the 7th month
following the Executive’s termination of employment which, in the case of an
initial installment payment, would be equal in the aggregate to the amount of
all such payments thus eliminated.  Notwithstanding the foregoing, (a) the
Executive and the Executive’s  dependents shall not be denied access to and
participation in any health or medical insurance coverage and benefits, for any
period of time the Executive and the Executive’s  dependents are otherwise
eligible, and (b) the Executive acknowledges and agrees that the Company or the
Bank shall have the exclusive authority to determine whether the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i).

8.         Assignment.  This Agreement will inure to the benefit of and be
binding upon the Bank and the Company and any of their respective successors and
assigns.  In view of the personal nature of the services to be performed under
this Agreement by the Executive, the Executive will not have the right to assign
or transfer any of the Executive’s  rights, obligations or benefits under this
Agreement.  The Bank and the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank or the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Bank and the Company would be required to perform it if
no such succession had taken place.  As used in this Agreement, “Bank” or “the
Company” shall mean the Bank or the Company, as applicable, as hereinbefore
defined and any successor to the Company’s or Bank’s business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.         Specific Performance.  The Executive hereby represents and agrees
that the services to be performed under the terms of this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that gives
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law.  The Executive therefore expressly
agrees





12




that the Bank and the Company, in addition to any other rights or remedies that
the Bank and the Company may possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by the
Executive.

10.       Noncompetition, No Solicitation and Nondisclosure by  the Executive.

(a)        Definitions.  The term “Trade Secrets” shall be given its broadest
possible interpretation and shall mean any information, including formulas,
patterns, compilations, reports, records, programs, devices, methods, know-how,
negative know-how, techniques, raw material properties and specifications,
formulations, discoveries, ideas, concepts, designs, technical information,
drawings, data, customer and supplier lists, information regarding customers,
buyers and suppliers, distribution techniques, production processes, research
and development projects, marketing plans, general financial information and
financial information concerning customers, the Company’s or the Bank’s legal,
business and financial structure and operations, and other confidential and
proprietary information or processes which (i) derive independent economic
value, actual or potential, from not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use and (ii)
are the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

(b)        The Executive shall not, during the term of this Agreement, directly
or indirectly, either as an employee, employer, consultant, agent, principal,
stockholder (except as permitted in Section 1.2 of this Agreement), officer,
director, or in any other individual or representative capacity, engage or
participate in any competitive banking or financial services business without
the prior written consent of the Board of Directors of the Bank or the Company.

(c)        Following termination of this Agreement and the Executive’s
employment hereunder, the Executive shall not use any Trade Secrets of the Bank
or the Company or their affiliates and subsidiaries to solicit, encourage or
assist, directly, indirectly or in any manner whatsoever, any customer, person
or entity that has a business relationship with the Bank during the 12 month
period prior to the Executive’s termination of employment with the Bank, or was
engaged in a business relationship with the Bank, to terminate such business
relationship and engage in a business relationship with any other competitive
banking or financial services business within the counties in California in
which the Bank has located its headquarters or branch offices.

(d)        In addition and not as any limitation on the provisions of this
Section 10, following termination of this Agreement and the Executive’s
employment hereunder and in consideration for the amounts received under this
Agreement, and for 12 months thereafter, the Executive shall not directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner of or participant in any business entity
that engages in or seeks to engage in any banking or financial services
business, solicit (or assist in soliciting) any person who is, or at any time
within 1 month prior to the Executive’s termination of employment was, an
employee of the Company or the Bank who earned $25,000 on an annual rate or more
as an employee of the Company or the Bank to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
the Bank or the Company.





13




11.       Unauthorized Disclosure or Use of Information.  The Executive shall
not, at any time or in any manner, directly or indirectly, either before or
after termination of this Agreement, without the prior written consent of the
Board of Directors of the Company or except as required by law to comply with
legal process including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, use for the Executive’s  own benefit or the benefit of any
other person or entity, or otherwise disclose or communicate to any person or
entity including, without limitation, the media or by way of the World Wide Web,
any information concerning any Trade Secret of the Company or the Bank.  The
Executive further recognizes and acknowledges that any Trade Secrets concerning
any customers of the Bank or the Company and their respective affiliates and
subsidiaries, as it may exist from time to time, is strictly confidential and is
a valuable, special and unique asset of the Bank’s and the Company’s
business.  In the event the Executive is required by law to disclose Trade
Secrets, the Executive will provide the Bank and the Company, and their counsel
with immediate notice of such request so that they may consider seeking a
protective order.  If, in the absence of a protective order or the receipt of a
waiver hereunder, the Executive is nonetheless, in the written opinion of
knowledgeable counsel, compelled to disclose Trade Secrets or Proprietary
Information to any tribunal or any other party or else stand liable for contempt
or suffer other material censure or material penalty, then the Executive may
disclose (on an “as needed” basis only) such information to such tribunal or
other party without liability hereunder.  Notwithstanding the foregoing, the
Executive may disclose Trade Secrets may be required by any regulatory agency
having jurisdiction over the operations of the Bank or the Company in connection
with an examination of the Bank or the Company or other proceeding conducted by
such regulatory agency.

12.       Written, Printed or Electronic Material.  All written, printed or
electronic material, notebooks and records including, without limitation,
computer disks, Blackberry, iPhone or iPad (or similar devices), or lap top used
by the Executive in performing duties for the Bank, other than the Executive’s
personal address lists, telephone lists, notes and diaries, are and shall remain
the sole property of the Bank and the Company.  Upon termination of employment,
the Executive shall promptly return all such material (including all copies,
extracts and summaries thereof) to the Bank.

13.       Miscellaneous.

13.1     Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or 3 days after the
date of mailing by United States mail, certified or registered, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other addresses as either party may have furnished to the
other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon actual receipt:

Company:             HERITAGE COMMERCE CORP

150 Almaden Blvd.

San Jose, CA 95113

Attn: Chief Executive Officer





14




Bank:                     HERITAGE BANK OF COMMERCE

150 Almaden Blvd.

San Jose, CA 95113

Attn:  President

with a copy to:      Buchalter

A Professional Corporation

1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA  90017-2457

Attn:  Mark A. Bonenfant, Esq.

Executive:             Robertson Clay Jones, Jr.

150 Almaden Boulevard

San Jose, CA 95113

13.2     Amendments or Additions.  No amendment, modification or additions to
this Agreement shall be binding unless in writing and signed by the parties
hereto.

13.3     Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

13.4     Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

13.5     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

13.6     Mediation.  Prior to engaging in any legal or equitable litigation or
other dispute resolution process, regarding any of the terms and conditions of
this Agreement between the parties, or concerning the subject matter of the
Agreement between the parties, each party specifically agrees to engage in good
faith, in a mediation process at the expense of the Bank or the Company,
complying with the procedures provided for under California Evidence Code
Sections 1115 through and including 1125, as then currently in effect.  The
parties further and specifically agree to use their best efforts to reach a
mutually agreeable resolution of the matter.  The parties understand and
specifically agree that should any party to this Agreement refuse to participate
in mediation for any reason, the other party will be entitled to seek a court
order to enforce this provision in any court of appropriate jurisdiction
requiring the dissenting party to attend, participate, and to make a good faith
effort in the mediation process to reach a mutually agreeable resolution of the
matter.

13.7     Arbitration.  To the extent not resolved through mediation as provided
in Section 13.6, all claims, disputes and other matters in question arising out
of or relating to this Agreement, any termination of the Executive’s employment,
the enforcement or interpretation of this Agreement, or because of an alleged
breach, default, or misrepresentation in connection with





15




any of the provisions of this Agreement, including (without limitation) any
state or federal statutory claims, shall be resolved by binding arbitration in
Santa Clara County, California, before a sole arbitrator (the “Arbitrator”)
mutually selected by the parties from Judicial Arbitration and Mediation
Services (“JAMS”) in accordance with the rules and procedures of JAMS then in
effect.  If JAMS is no longer able to supply the arbitrator, such arbitrator
shall be mutually selected from the American Arbitration Association
(“AAA”).  The obligation of the parties to arbitrate pursuant to this clause
shall be specifically enforced in accordance with, and shall be conducted
consistently with the provisions of Title 9 of Part 3 of the California Code of
Civil Procedure as the exclusive remedy of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

13.8     Attorneys Fees.  In the event of litigation, arbitration or any other
action or proceeding between the parties to interpret or enforce this Agreement,
or any part thereof or relating to this Agreement, the prevailing party shall be
entitled to recover its costs related to such action or proceeding and its
reasonable fees of attorneys, accountants and expert witnesses incurred by such
party in connection with any such action or proceedings.  The prevailing party
shall be deemed to be the party which obtains substantially the relief sought by
final resolution, compromise or settlement, or as may otherwise be determined by
order of a court of competent jurisdiction in the event of litigation, an award
or decision of an arbitrator in the event of arbitration.

13.9     Entire Agreement.  This Agreement supersedes any and all agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Bank and contains all of the covenants and agreements
between the parties with respect to the employment of the Executive by the
Bank.  Each party to this Agreement acknowledges that no other representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not set forth herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding on either party.

13.10   Waiver.  The failure of a party to insist on strict compliance with any
of the terms, provisions, covenants, or conditions of this Agreement by another
party shall not be deemed a waiver of any term, provision, covenant, or
condition, individually or in the aggregate, unless such waiver is in writing,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

13.11   Severability.  If any provision in this Agreement is held by a court of
competent jurisdiction or arbitrator to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.





16




Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.

13.12   Interpretation.  This Agreement shall be construed without regard to the
party responsible for the preparation of the Agreement and shall be deemed to
have been prepared jointly by the parties.  Any ambiguity or uncertainty
existing in this Agreement shall not be interpreted against any party, but
according to the application of other rules of contract interpretation, if an
ambiguity or uncertainty exists.

13.13   Governing Law and Venue.  The laws of the State of California, other
than those laws denominated choice of law rules, shall govern the validity,
construction and effect of this Agreement.  Any action which in any way involves
the rights, duties and obligations of the parties hereunder and is not resolved
by binding arbitration shall be brought in the courts of the State of California
and venue for any action or proceeding shall be in Santa Clara County or in the
United States District Court for the Northern District of California, and the
parties hereby submit to the personal jurisdiction of said courts.

13.14   Payments Due Deceased Executive.  If the Executive dies prior to the
expiration of the term of the Executive’s  employment (except termination
resulting from such death), any payments that may be due the Executive from the
Bank or the Company under this Agreement as of the date of death shall be paid
to the Executive’s heirs, beneficiaries, successors, permitted assigns or
transferees, executors, administrators, trustees, or any other legal or personal
representatives.

13.15   Effect of Termination on Certain Provisions.  Upon the termination of
this Agreement, the obligations of the Bank, the Company and the Executive
hereunder shall cease except to the extent of the Bank’s or the Company’s
obligation to make payments, if any, to or for the benefit of the Executive
following termination, and provided that this Section 13.15 and Sections 4,
 6.2,  7,  8,  9,  10,  11,  12,  and 13.1 through 13.14 shall remain in full
force and effect.

13.16   Advice of Counsel and Advisors.  The Executive acknowledges and agrees
that the Executive has read and understands the terms and provisions of this
Agreement and prior to signing this Agreement, the Executive has had the advice
of counsel and/or such other advisors as the Executive deemed appropriate in
connection with the Executive’s review and analysis of such terms and provisions
of this Agreement.

14.       Termination of Current Agreement; Effective Date. The Executive, the
Company and the Bank acknowledge and agree that the Executive’s Current
Agreement shall be terminated on the effective date of the Merger (as defined in
the Merger Agreement) and the concurrent payment of the severance amounts to the
Executive under Section 12(b)(i)(1) and Section 12(b)(i)(2) of the Current
Agreement (“Current Agreement Termination Date”). This Agreement shall become
effective on the Current Agreement Termination Date (the “Effective Date”).

15.       Release.  Executive agrees to execute a release in form mutually
acceptable to the Company, the Bank and the Executive in accordance with the
terms of the Current Agreement.

[Signature page follows]

 

 



17




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

 

 

“COMPANY”

 

 

 

HERITAGE COMMERCE CORP,

 

a California bank holding company

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

Walter T. Kaczmarek

 

 

President and Chief Executive Officer

 

 

 

 

“BANK”

 

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

Walter T. Kaczmarek

 

 

Chief Executive Officer

 

 

 

 

“EXECUTIVE”

 

 

 

 

By:

/s/ Robertson Clay Jones, Jr.

 

 

Robertson Clay Jones, Jr.

 

 

 

 

 

 

Signature Page to Employment Agreement – Robertson Clay Jones, Jr.

 

